UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6232



MARVIN L. SMITH,

                                               Plaintiff - Appellant,

          versus


KELLY BROWN, Probation Officer of Kanawha
County, Charleston, West Virginia; JAMES
DUNLAP, Probation Officer of Kanawha County,
Charleston, West Virginia,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-40-2)


Submitted:   August 13, 1998              Decided:   September 1, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin L. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant,   a   West   Virginia   inmate,   appeals   the   district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 1998).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous. Accordingly, we dismiss the

appeal on the reasoning of the district court. Smith v. Brown, No.

CA-97-40-2 (N.D.W. Va. Jan. 20, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                   2